Citation Nr: 1037922	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-18 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed tinea 
versicolor.

2.  Entitlement to an initial rating in excess of 30 percent for 
the service-connected asthma with a history of empyema, 
thoracotomy and thoracostomies.

3.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected paroxysmal atrial fibrillation.

4.  Entitlement to a compensable initial evaluation for the 
service-connected hypertension.







REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to September 
2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the RO in Winston-
Salem, North Carolina.  The Veteran currently lives overseas and 
his claims are under the jurisdiction of the RO in Pittsburgh, 
Pennsylvania.

The Board notes that the Veteran did not submit a Form 9 within 
the appeals period; however, he did submit an explanation of why 
he needed additional time to perfect his appeal in an April 2007 
statement, submitted in person to the VA office at Landstuhl 
Regional Medical Center.  This document has been accepted as a 
timely appeal to the Board.

The claims for increased ratings for the service-connected lung 
disability and the atrial fibrillation are addressed in the 
REMAND portion of this document and being remanded to the RO via 
the Appeals Management Center (AMC).  VA will notify the Veteran 
if further action is required on this part.  



FINDINGS OF FACT

1.  The currently demonstrated chronic tinea versicolor is shown 
as likely as not to have had its clinical onset during the 
Veteran's period of active service.

2.  For the period of the appeal, the service-connected 
hypertension is shown to have been productive of a disability 
picture that more closely resembles that of a history of 
diastolic pressure readings of predominantly 100 or more with the 
required use of medication for control.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinea versicolor was due to disease or 
injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009). 

2.  The criteria for the assignment of an increased, initial 10 
percent rating, but not higher for the service-connected 
hypertension are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.31, 4.104 including Diagnostic Code 7100 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Although the regulation previously required VA to request that 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim, the regulation has been amended to 
eliminate that requirement for claims pending before VA on or 
after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  

The Court further held that VA failed to demonstrate that "lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall...take due account of the rule 
of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Initially, the Board notes that the Veteran has been provided all 
required notice and that the evidence currently of record is 
sufficient to substantiate his claim for service connection for 
tinea versicolor.  Therefore, no further development with respect 
to the matter decided herein is required under 38 U.S.C.A. §§ 
5103, 5103A (West 2002 and Supp. 2009) or 38 C.F.R. § 3.159 
(2009).

The record reflects that the Veteran was provided with the notice 
required under VCAA under the VA Benefits at Discharge Delivery 
Program, signed by the Veteran during April 2005.  

Notice informing the Veteran of effective date and increased 
rating information was provided to the Veteran in letters dated 
July 2006.  Although notice was provided after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

In this regard, the Board notes that following the provision of 
the required notice and the completion of all indicated 
development of the record, the RO readjudicated the Veteran's 
claim.  

There is no indication in the record or reason to believe that 
the ultimate decision of the RO on the merits of the claim would 
have been different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) (A timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim).  

Additionally, the Board notes that the Veteran has been provided 
all required notice and that the evidence currently of record is 
sufficient to substantiate his claim of service connection for 
tinea versicolor.  Therefore, no further development with respect 
to the matter decided herein is required under 38 U.S.C.A. §§ 
5103, 5103A (West 2002 and Supp. 2009) or 38 C.F.R. § 3.159 
(2009).

The record also reflects that service treatment records, post-
service treatment records and the contentions have been obtained 
and that the Veteran has been afforded an appropriate VA 
examination.  

Neither the Veteran nor his representative has identified any 
other evidence that could be obtained to substantiate the claim.  
The Board also is unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the RO has complied with 
the duty to assist requirements of VCAA and the pertinent 
implementing regulation.

Accordingly, for these reasons, the Board will address the merits 
of the claims as discussed hereinbelow.


Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty or 
active duty for training.  38 U.S.C.A. §§ 101, 106, 1110 (West 
2002); 38 C.F.R. §§ 3.6, 3.303.

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Diagnostic Code 7101 provides for a 10 percent rating where 
diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or where an individual has 
a history of diastolic pressure that is predominantly 100 or more 
which requires continuous medication for control.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a noncompensable 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.


Analysis

Service Connection Claim

Concerning the claim for service connection for tinea versicolor, 
the Veteran is shown to have been treated on one occasion during 
active service (May 1983) for tinea versicolor.  

The Board notes that the claim was denied by the RO because he 
did not have an active flare-up of the condition noted on his 
August 2005 VA examination to qualify as a current disability.  

However, the Board notes that a June 2007 treatment record 
indicated that the Veteran had chronic tinea versicolor with a 
recent flare.  Additionally, the Veteran indicated in his March 
2006 Notice of Disagreement that he had chronic, near continuous, 
symptoms of tinea versicolor for the previous twenty years.  

Therefore, on this record, the Board finds the evidence to be in 
relative equipoise in showing that Veteran currently suffers from 
chronic tinea versicolor that as likely as not had its clinical 
onset during his period of active service.  
In resolving all reasonable doubt in the Veteran's favor, service 
connection for tinea versicolor is warranted.  


Increased Rating Claim

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected hypertension.  The Board has found nothing in 
the historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  

The Veteran indicated in a July 2006 Notice of Disagreement that 
he had not been evaluated fairly as his hypertension put him at 
increased risk for stroke.

The service treatment records show that the Veteran's highest 
recorded blood pressure reading was 134/100 (in August 1984).  
There were several dozen other blood pressures noted during 
active service; none of  which indicated diastolic pressure of 
100 or more or a systolic pressure of 160 or more.

The Veteran was afforded a VA examination during August 2005.  
The examiner indicated that the Veteran's blood pressure was 
recorded at 152/86 at that time.  The examiner indicated that the 
Veteran had been treated with medication for mild systemic 
hypertension since 1999.

The treatment notes from July 2006 indicate that the Veteran's 
blood pressure was 128/73.  

A February 2007 treatment note indicates that the Veteran's blood 
pressure was incompletely controlled on that day and that he was 
taking Felodipine and Losartan as medication.  The Veteran 
indicated at that time that his blood pressure had been 
controlled in the past.

A June 2007 treatment note indicates the Veteran's blood pressure 
was 128/80.  A July 2007 treatment record indicates that the 
Veteran had benign essential hypertension with mildly elevated 
systolic blood pressure at 144/86.  

An additional July 2007 treatment note indicates that the 
Veteran's hypertension was incompletely controlled and that his 
sleep apnea might be exacerbating the condition.  The treatment 
notes from Landstuhl dated in July 2007 indicate that he had been 
prescribed Diltiazem to control his hypertension.  

The Board notes that, on review of the evidence of record, only 
one of the identified diastolic readings had been 100 or more.  
This was noted in service.  However, it is not clear from this 
record that his diastolic pressure had been predominantly less 
than 100 prior to his being place on medication in 1999.  

Thus, on this record, the Board finds that service-connected 
disability picture more nearly approximates that of hypertension 
manifested by a history of diastolic readings predominantly 100 
or more and the required use of medication for control for the 
entire period of the appeal.   

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's hypertension warranted more than a 10 percent rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


Extraschedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(a) (2009).  

In determining whether a case should be referred for 
extraschedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation is 
therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his hypertension and that the 
manifestations of the disability are consistent with those 
contemplated by the schedular criteria.  

Accordingly, the Board concludes that referral of this case for 
extraschedular consideration is not in order.


ORDER

Service connection for tinea versicolor is granted.

An increased rating of 10 percent, but no more for the service-
connected hypertension is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his remaining claims.  
38 U.S.C.A. § 5103A; 38 C.F.R.            § 3.159. 

Concerning the atrial fibrillation, the August 2005 examination 
indicates that the Veteran had a regular heart rhythm at that 
time and it was uncertain whether he would have more episodes of 
atrial fibrillation.  Since that time, the Veteran has submitted 
additional medical treatment records indicating abnormal ECGs and 
treatment for atrial flutter.  However, there is not sufficient 
information to determine if the Veteran's recent symptomatology 
qualifies him for an increased rating.  Thus, the Veteran should 
be afforded an additional examination to determine the current 
level of the service-connected atrial fibrillation.

The Board additionally notes that the RO did not promulgate a 
Supplemental Statement of the Case regarding the asthma after the 
Veteran submitted additional medical evidence to the RO 
concerning this issue.  Thus, the claim must be remanded for 
additional adjudication.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO should undertake to afford the 
Veteran an examination by an examiner to 
determine the current severity of the 
service-connected atrial fibrillation.  The 
claims folder must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  The RO should 
ensure that all information required for 
rating purposes is provided by the 
examiner.

2.  The RO also should undertake any other 
development it determines to be warranted.

3.  Following completion of all indicated 
development, the RO should readjudicate the 
issues remaining on appeal in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a fully responsive 
Supplemental Statement of the Case and 
afforded a reasonable opportunity for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required of the Veteran until otherwise notified, but the Veteran 
has the right to submit additional evidence and argument on the 
matters the Board has remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


